Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered October 11, 2002, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of the right to appeal precludes review of his challenge to the procedures the County Court utilized in determining and imposing sentence (see People v Cal*560lahan, 80 NY2d 273, 281 [1992]; People v Pressley, 251 AD2d 430 [1998]; People v Hicks, 201 AD2d 831 [1994]), and his claim that his negotiated sentence was unduly harsh and excessive (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Ackerman, 11 AD3d 473 [2004]; People v Stamatelos, 8 AD3d 591 [2004], lv denied 3 NY3d 682 [2004]; People v LaFurno, 8 AD3d 498 [2004], lv denied 3 NY3d 676 [2004]).
The defendant’s further contention that his plea was not voluntarily entered because he was not informed that he would be subject to a mandatory period of postrelease supervision is unpreserved for appellate review since he did not move either to withdraw his plea on this ground or to vacate the judgment of conviction (see People v Richards, 6 AD3d 464 [2004]; People v Chapman, 2 AD3d 647 [2003]; People v Concepcion, 2 AD3d 873 [2003]; People v Folks, 306 AD2d 355 [2003]), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contention is without merit. S. Miller, J.P., Krausman, Mastro and Fisher, JJ., concur.